Exhibit 10.55

PLS REGULAR FACILITY 

EXECUTION

 

AMENDMENT NO. 1 TO

THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 1 to Third Amended and Restated Master Repurchase Agreement, dated
as of June 1, 2017 (this “Amendment”), among Credit Suisse First Boston Mortgage
Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (a
“Committed Buyer” and a “Buyer”), Alpine Securitization LTD (a “Buyer”),
PennyMac Loan Services, LLC (the “Seller”) and Private National Mortgage
Acceptance Company, LLC (the “Guarantor”).

RECITALS

The Administrative Agent, the Buyers, the Seller and the Guarantor are parties
to that certain Third Amended and Restated Master Repurchase Agreement, dated as
of April 28, 2017 (as amended, the “Existing Repurchase Agreement”, and as
amended by this Amendment, the “Repurchase Agreement”) and the related Second
Amended and Restated Pricing Side Letter, dated as of April 28, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Pricing Side Letter”).  The Guarantor is party to that certain Amended and
Restated Guaranty (as amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty”), dated as of April 28, 2017, by the Guarantor in
favor of Administrative Agent.  Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Repurchase
Agreement and Guaranty, as applicable.

The Administrative Agent, the Buyers, the Seller and the Guarantor have agreed,
subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantor to ratify and affirm the Guaranty on the date hereof.

Accordingly, the Administrative Agent, the Buyers, the Seller and the Guarantor
hereby agree, in consideration of the mutual promises and mutual obligations set
forth herein, that the Existing Repurchase Agreement is hereby amended as
follows:

SECTION 1.    Definitions.  Section 2 of the Existing Repurchase Agreement is
hereby amended by:

1.1     deleting the definition of “Agency Mortgage Loan” and replacing it with
the following:

“Agency Mortgage Loan” means, collectively, Conforming Mortgage Loans, FHA
Loans, VA Loans, Conforming High CLTV Loans, FHA 203(k) Loans and USDA Loans.

1.2     deleting the definitions of “Freddie Mac Guide” and “Freddie Mac SBL
Loan” in their entirety and all references thereto.





-1-

--------------------------------------------------------------------------------

 

 

SECTION 2.    Conditions Precedent.  This Amendment shall become effective as of
May 31, 2017 (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

2.1     Delivered Documents.  On the Amendment Effective Date, the
Administrative Agent on behalf of Buyers shall have received the following
documents, each of which shall be satisfactory to the Administrative Agent in
form and substance:

(a)     this Amendment, executed and delivered by duly authorized officers of
the Administrative Agent, the Buyers, the Seller and the Guarantor; and

(b)     such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 3.    Representations and Warranties.  Seller hereby represents and
warrants to the Administrative Agent and Buyers that it is in compliance with
all the terms and provisions set forth in the Repurchase Agreement on its part
to be observed or performed, and that no Event of Default has occurred or is
continuing, and hereby confirms and reaffirms the representations and warranties
contained in Section 13 of Repurchase Agreement.

SECTION 4.    Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 5.    Counterparts.  This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 6.    Severability. Each provision and agreement herein shall be treated
as separate and independent from any other provision or agreement herein and
shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

SECTION 7.   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 8.    Reaffirmation of Guaranty.  The Guarantor hereby ratifies and
affirms all of the terms, covenants, conditions and obligations of the Guaranty
and acknowledges and agrees that the term “Obligations” as used in the Guaranty
shall apply to all of the Obligations of the Seller to Administrative Agent and
Buyers under the Repurchase Agreement and related Program Agreements, as amended
hereby.

[Remainder of page intentionally left blank]

 



‑2‑

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

CREDIT SUISSE FIRST BOSTON MORTGAGE

 

CAPITAL LLC, as Administrative Agent

 

 

 

By:

/s/ Margaret Dellafera

 

 

Name:  Margaret Dellafera

 

 

Title:    Vice President

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

 

BRANCH, as a Committed Buyer and as a Buyer

 

 

 

By:

/s/ Patrick J. Hart

 

 

Name:  Patrick J. Hart

 

 

Title:    Authorized Signatory

 

 

By:

/s/ Elie Chau

 

 

Name:  Elie Chau

 

 

Title:    Authorized Signatory

 

 

ALPINE SECURITIZATION LTD, as a Buyer, by

 

Credit Suisse AG, New York Branch as Attorney- in-Fact

 

 

 

By:

/s/ Patrick J. Hart

 

 

Name:  Patrick J. Hart

 

 

Title:    Vice President

 

 

By:

/s/ Elie Chau

 

 

Name:  Elie Chau

 

 

Title:    Authorized Signatory

 





Signature Page to Amendment No. 1 to Third Amended and Restated Master
Repurchase Agreement

--------------------------------------------------------------------------------

 

 

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:  Pamela Marsh

 

 

Title:    Managing Director, Treasurer

 

 

PRIVATE NATIONAL MORTGAGE

 

ACCEPTANCE COMPANY, LLC, as

 

Guarantor

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:  Pamela Marsh

 

 

Title:    Managing Director, Treasurer

 

Signature Page to Amendment No. 1 to Third Amended and Restated Master
Repurchase Agreement

--------------------------------------------------------------------------------